Citation Nr: 1104615	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-15 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for chondromalacia 
manifested by pain in the hands and leg, to include a left knee 
disability.

2. Entitlement to service connection for a left ankle disability, 
to include as secondary to a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1979 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

In September 2010, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.

The reopened claim for entitlement to service connection for 
chondromalacia manifested by pain in the hands and leg, to 
include a left knee disability, and the claim for entitlement to 
service connection for a left ankle disability, to include as 
secondary to a left knee disability, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 1998 rating decision denied the appellant's claim 
for entitlement to service connection for chondromalacia with 
pain in hands and leg, on the basis of no evidence of a 
disability during the period on appeal.  

2.  An April 2004 rating decision denied the appellant's claim to 
reopen his claim for entitlement to service connection for 
chondromalacia with pain in hands and leg because the new 
evidence received did not show evidence of a disability during 
the period on appeal.

3.  The appellant did not file a timely notice of disagreement 
with the December 1998 and April 2004 rating decisions.           

4.  Evidence submitted subsequent to the April 2004 rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1998 and April 2004 rating decisions are final 
as to the claim of entitlement to service connection for 
chondromalacia manifested by pain in the hands and leg, to 
include a left knee disability.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2010).  

2.  New and material evidence has been received since the April 
2004 rating decision to reopen the claim of entitlement to 
service connection for chondromalacia manifested by pain in the 
hands and leg, to include a left knee disability.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's petition to reopen the previously disallowed 
claim for service connection has been granted, as discussed 
below.  As such, the Board finds that any error related to the 
Veterans Claims Assistance Action (VCAA) on that petition to 
reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Accordingly, the Board may proceed with a decision on 
the appellant's petition to reopen. 

II.  Applicable Law

New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

If new and material evidence is presented or secured with respect 
to a claim that has been finally disallowed, the claim shall be 
reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2010).  

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no 
such evidence has been offered, this is where the Board's 
analysis must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted 
to agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the 
concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, if manifest to a 
degree of 10 percent within one year after separation from active 
duty, may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.    

III. Analysis

In a December 1998 rating decision, the RO denied service 
connection for chondromalacia with pain in hands and leg because 
the appellant did not have a disability during the period on 
appeal.  The rating decision was mailed to the appellant in 
December 1998, with a VA Form 4107, which explained his rights to 
appeal the decision.  To file an appeal, an appellant must file a 
notice of disagreement within one year of the date that notice of 
the rating decision was provided to the claimant.  38 C.F.R. 
§ 20.302(b) (2010).  A review of the claims folder reflects that 
the appellant did not submit any documentation to the VA within 
one year of the December 1998 rating decision.  Since the 
appellant did not file a notice of disagreement within one year 
of receiving notice of the December 1998 rating decision, the 
decision became final.  38 U.S.C.A. § 7105.   

The appellant filed a claim to reopen his claim for entitlement 
to service connection for chondromalacia with pain in hands and 
leg in April 2003, to include a knee disability.  An April 2004 
rating decision denied the appellant's claim because the evidence 
received did not show that the appellant had a current 
disability, and was thus, not new and material.  The rating 
decision was mailed to the appellant in April 2004, with a VA 
Form 4107, which explained his rights to appeal the rating 
decision.  As the appellant did not file a notice of disagreement 
within one year of receiving notice of the April 2004 rating 
decision, the decision became final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the previous final denial, 
in April 2004, included the appellant's service treatment records 
and VA treatment records.  

The Board finds that since the April 2004 rating decision, new 
and material evidence has been received to reopen the claim for 
entitlement to service connection.  The evidence added to the 
record subsequent to the last final denial includes VA treatment 
records, statements from the appellant, and private treatment 
records.  The VA treatment records, statements from the appellant 
and private treatment records provide information about the 
current condition of the appellant's left knee, and thus, are 
new.   

Significantly, a private treatment record printed in May 2009 
from Hennepin County Medical Center indicates the appellant was 
diagnosed with osteoarthritis of the left knee by R.M., M.D., in 
April 2009.  At the September 2010 Board hearing, the appellant 
stated that he had been diagnosed with a knee condition by Dr. 
R.M. (See September 2010 Travel Board Hearing Transcript (Tr.) at 
p.8).  As noted above, the appellant's claim was previously 
denied in the December 1998 and April 2004 rating decisions 
because there was no evidence of a disability during the period 
on appeal.  The Hennepin County Medical Center treatment record 
and the appellant's hearing testimony indicate he has a diagnosis 
of osteoarthritis of the left knee, a left knee disability, 
during the period on appeal.   Thus, the new evidence relates to 
an unestablished fact necessary to substantiate the claim.

Additionally, the appellant's service treatment records reflect 
that he was treated for knee pain throughout service.  A June 
1980 service treatment record reflects the appellant reported 
having pain in both knees for a year, and was diagnosed with 
chondromalacia.   A June 1983 service treatment record indicates 
the appellant had complaints of chronic left knee pain for seven 
months and no history of trauma.  The record reflects that an 
arthritic component of the left knees was suspected, and it was 
noted that he had a family history of arthritis.  An October 1984 
service treatment record reflects a diagnosis of bilateral  
chondromalacia patella.  As there is evidence that the appellant 
had a left knee disability during the period on appeal and 
evidence of a left knee disability in service, two elements of 
service connection have been met.  The United States Court of 
Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 
§ 3.159(c)(4)(iii) does not require new and material evidence as 
to each previously unproven element of a claim.  See Shade v. 
Shinseki, 24 Vet. App. 110, 120 (2010).  The credibility of the 
newly submitted evidence is presumed in determining whether or 
not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 
(1992).   As the appellant has presented new evidence that he has 
a current left knee disability and his service treatment records 
indicate he was treated for a left knee disability, the new 
evidence raises a reasonable possibility of substantiating the 
claim, and it is material.  See 38 C.F.R. § 3.156(a) (2010).  As 
new and material evidence has been received, the claim for 
entitlement to service connection for chondromalacia with pain in 
hands and leg, to include a left knee disability, is reopened.


ORDER

The claim for chondromalacia manifested by pain in the hands and 
leg, to include a left knee disability, is reopened, and the 
appeal is allowed to this extent.


REMAND

Having reopened the appellant's claim for entitlement to service 
connection for chondromalacia manifested by pain in the hands and 
leg, to include a left knee disability, the Board must now 
determine whether the reopened claim may be granted on the 
merits.  However, further development of the record is needed 
prior to appellate consideration of the reopened claim.

In Shade v. Shinseki, the Court noted that "38 C.F.R. 
§ 3.159(c)(4)(iii) guarantees that, once new and material 
evidence has been presented as to an unestablished fact from the 
previously denied claim, the claimant will be entitled to the 
full benefits of the Secretary's duty to assist, including a 
medical nexus examination, if one is warranted."  Shade, 24 Vet. 
App. at 121.  VA must provide a VA examination when there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease, and (4) insufficient competent evidence of record for 
VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

As noted above, the private treatment record printed in May 2009 
indicates the appellant was diagnosed with osteoarthritis of the 
left knee by Dr. R.M., in April 2009.  The record also indicates 
the appellant had a diagnosis of connective tissue disease in 
January 2009.  The appellant's service treatment records reflect 
that he was treated for a left knee disability in service, which 
was diagnosed as chondromalacia in June 1980.  The June 1983 
service treatment record indicates that an arthritic component of 
the left knees was suspected.  At the September 2010 hearing, the 
appellant reported that he had symptoms of pain in his joints, 
including his knee, since service.  (See Tr. at p.5).  Thus, 
there is evidence of a current disability, an in-service injury 
or disease, and an indication that the disability may be 
associated with the injury or disease in service.  However, the 
appellant has not been afforded a VA examination addressing the 
etiology of his left knee disability.  See 38 C.F.R. 
§ 3.159(c)(4) (stating that a medical examination is necessary if 
the evidence of record does not contain sufficient competent 
medical evidence to decide the claim).  Therefore, the appellant 
should be scheduled for a VA examination to determine whether the 
appellant has a left knee disability, to include left knee 
osteoarthritis and/or chondromalacia, that is related to service.  

The appellant claims that he is entitled to service connection 
for a left ankle disability, to include as due to a left knee 
disability.  See September 2008 claim.  The Board finds that a VA 
examination is necessary.  The appellant claims that he has had 
symptoms of a left ankle disability since service.  (Tr. at p.5).  
A January 2009 Hennepin County Medical Center treatment record 
indicates the appellant had left ankle pain and swelling.  The 
record notes that the appellant's history and physical 
examination are consistent with gout.  A March 2009 Hennepin 
County Medical Center treatment record reflects that the 
appellant likely had chronic ankle sprain.  Thus, the appellant 
was diagnosed with a left ankle disability during the period on 
appeal.  An October 1983 service treatment record indicates the 
appellant reported pain in the left leg around the knee area and 
left foot.  He noted that he had a family history of arthritis.  
He was diagnosed with chondromalacia by history.  At the 
September 2010 Board hearing, the appellant testified that the 
left foot pain reported in service in 1983 referred to ankle 
pain.  As a lay person, the appellant is competent to report 
symptoms of pain in his left ankle.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, there is evidence of 
a current left ankle disability, an in-service complaint of pain 
around the left foot, and an indication that the disability may 
be associated with the injury or disease in service.  However, 
the appellant has not been afforded a VA examination addressing 
the etiology of his left ankle disability.  See 38 C.F.R. 
§ 3.159(c)(4).  Therefore, the appellant should be scheduled for 
a VA examination to determine whether the appellant's has a left 
ankle disability that is related to service.  
 
In addition to the foregoing, the Board observes that there may 
be pertinent outstanding private treatment records that are not 
currently associated with the claims folder.  In particular, the 
Board observes that the appellant stated that he has been treated 
by Dr. R.M. at HFA, for his knees and ankles.  (Tr. at p. 7).  An 
authorization form dated in May 2009 indicates "HFA" refers to 
Hannepin Faculty Associates.  Although the appellant requested 
records from HFA, the complete records from the appellant's 
visits to Dr. R.M. at HFA do not appear to have been associated 
with the claims file. On remand, the appellant should be asked to 
identify all pertinent sources of treatment for his claimed 
disabilities, and provide proper authorization forms to allow VA 
to attempt to obtain the records.

The VA treatment records in the file date to September 2008.  The 
appellant's complete VA treatment records may be useful in the 
adjudication of the appeal and should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all 
medical care providers who treated the 
appellant for his claimed left ankle and left 
knee disabilities.  After securing the 
necessary release, obtain copies of any 
treatment records from these providers that 
are not currently associated with the claims 
folder.  In particular, the appellant should 
be asked to execute proper authorization to 
allow VA to attempt to obtain pertinent 
treatment records from the Dr. R.M. at 
Hannepin Faculty Associates.  If no records 
are available, the claims folder must 
indicate this fact. 

2. Obtain all of the appellant's VA treatment 
records from September 2008 to present.  If 
no records are available, the claims folder 
must indicate this fact.

3. Following the completion of the above, 
schedule the appellant for a VA orthopedic 
examination to determine the following:

*	Whether it is at least as likely as not 
that the appellant has chondromalacia 
manifested by pain in the hands and leg, 
to include a left knee disability, left 
knee osteoarthritis, and/or connective 
tissue disease, that is etiologically 
related to his active service. 

*	Whether it is at least as likely as not 
that the appellant has a left ankle 
disability, to include gout and/or a 
chronic ankle sprain, that is 
etiologically related to his active 
service.  

*	Whether it is at least as likely as not 
that the appellant has a left ankle 
disability, to include gout, that is 
proximately due to, or aggravated by a 
left knee disability.   

The VA clinician is requested to provide a 
thorough rationale for any opinion provided. 
The clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.   
 
It would be helpful if the examiner would use 
the following language, as may be 
appropriate: 'more likely than not' (meaning 
likelihood greater than 50%), 'at least as 
likely as not' (meaning likelihood of at 
least 50%), or 'less likely than not' or 
'unlikely' (meaning that there is a less than 
50% likelihood). 
 
The term 'at least as likely as not' does not 
mean 'within the realm of medical 
possibility.'  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. 
 
If the clinician is unable to provide an 
opinion without resorting to speculation, the 
clinician should explain why a definitive 
opinion cannot be provided.

4. Thereafter, readjudicate the reopened 
claim for entitlement to service connection 
for chondromalacia manifested by pain in the 
hands and leg, to include a left knee 
disability, and the claim for entitlement to 
service connection for a left ankle 
disability, to include as secondary to a 
left knee disability.  If any benefit sought 
is not granted, issue a supplemental 
statement of the case and afford the 
appellant an appropriate opportunity to 
respond.  The case should then be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


